OFFICE OF
                                                                                 APPELLATE COURTS

                                                                                       MAR 0 3 2015

                                STATE OF MINNESOTA                                 FILED
                                  IN SUPREME COURT

                                         A14-1035


In re Petition for Reinstatement of Christopher
C. Greenman, a Minnesota Attorney,
Registration No. 0349719.


                                        ORDER

       Petitioner Christopher Charles Greenman was admitted to practice law in the State

of Minnesota in 2005.      In September 2011, petitioner voluntarily resigned from the

practice of law in Minnesota.       On June 19, 2014, petitioner filed a petition for

reinstatement to the practice of law in Minnesota pursuant to Rule 18(a), Rules on

Lawyers Professional Responsibility (RLPR). The Director of the Office of Lawyers

Professional Responsibility investigated the matter and reported his conclusions to a

panel of the Lawyers Professional Responsibility Board, pursuant to Rule 18(b ), RLPR.

       After considering the written submissions of the parties, the panel found that

petitioner has proven by clear and convincing evidence his ethical fitness and competence

to practice law and has met all of the conditions for reinstatement.

       We    have   independently     reviewed    the   file   and     approve   the    panel's

recommendation.




                                              1
      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that petitioner Christopher Charles Greenman is

reinstated to the practice of law, subject to payment of the applicable registration fee

under Rule 2, Rules of the Supreme Court on Lawyer Registration.

      Dated: March 3, 20 15

                                                BY THE COURT:




                                                Alan C. Page
                                                Associate Justice




                                            2